DETAILED ACTION
Claims 1-23 are pending in the application and claims 1-23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 10 and 22 recite “the first time period and second time period” which do not have sufficient antecedent basis and the appropriate corrections need to be made. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 12 and 13 recite(s) a mental process. The limitations that recite obtaining data and performing an analysis covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims and for reciting the same mental process

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 12 recites “a system” Claims and specification and fails to point out any hardware. Therefore, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-17, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Siebel et al. US2017/0006135
	Regarding claim 1, Siebel teaches: A method for managing sequence-dependent data sets in a distributed computing environment, comprising: (Siebel see paragraph 0068 0158 sensor device communicating with devices or systems sending and receiving messages in MQ telemetry transport including time series data in distributed computing architecture where time series data reads on sequence dependent data)
obtaining process characterization data from a plurality of manufacturing site data sources comprising sequence-dependent data, the plurality of manufacturing site data sources being located at a plurality of production sites; (Siebel see paragraph 0158 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors such that sensors communicate with data sources sending messages including sensor data and time series data where sensor data reads on characterization data and oil gas networks and chemical facilities reads on manufacturing site)
(Siebel see paragraph 0163 0164 sensor data partitioned across storage cluster)
calculating one or more secondary aggregated data values based on sequence-dependent data from a plurality of data partitions, the plurality of data partitions including a first data partition and a second data partition; (Siebel see paragraph 0163 0164 0314 store aggregated data on databases storing sensor data and time series data on partitioned database)
receiving a data analysis request based on the obtained process characterization data; and (Siebel see paragraph 0634 request for sensor data for application layer and processing data)
processing the received request in a distributed computing environment to generate an analyzed result, the processing comprising processing data from the first data partition of the plurality of data partitions on a different node than data from the second data partition, the analyzed result comprising at least one secondary aggregated data value, at least one value based on a secondary aggregated data value, or a combination thereof. (Siebel see paragraph 0067 0068 0164 0314 0634 adding new nodes to accommodate new data being added such that sensor data is aggregated and stored and request for sensor data for application layer and processing data such that applications apply analytics to data in distributed computing architecture) 

Regarding claim 2, Siebel teaches: wherein the sequence-dependent data comprises time-sequence data. (Siebel see paragraph 0158 time series data reads on sequence dependent data and time sequence data)

Regarding claim 3, Siebel teaches: wherein the plurality of manufacturing site data sources comprise a plurality of sensors, a plurality of process controllers, or a combination thereof.  (Siebel see paragraph 0490 network of sensors)

Regarding claim 4, Siebel teaches: wherein the plurality of production sites comprise a plurality of refineries, a plurality of chemical production sites, a plurality of extraction sites, or a combination thereof.  (Siebel see paragraph 0489 oil and gas pipeline network, electricity network, wastewater system, chemical facility)

Regarding claim 5, Siebel teaches: wherein the calculated one or more secondary aggregated data values are stored in the plurality of data partitions, or wherein the calculated one or more secondary aggregated data values are stored in a separate database from the plurality of data partitions, or a combination thereof. (Siebel see paragraph 0163 0164 0314 aggregating sensor data to be stored on separate data stores across partitions)

Regarding claim 8, Siebel teaches: wherein the calculated one or more secondary aggregated data values comprise moving average values, the first data partition comprising data from a first time period for first data source and the second data partition comprising data (Siebel see paragraph 0425 data spread in days over two consecutive windows and average value over those windows of time)

Regarding claim 9, Siebel teaches: wherein the calculated one or more secondary aggregated data values comprise interpolated data values, extrapolated data values, imputed data values, smoothed data values, or a combination thereof. (Siebel see paragraph 0314 0439 aggregated data includes predictive maintenance and loss detection and analytical data measured over time)

Regarding claim 10, Siebel teaches: wherein the first time period and the second time period comprise consecutive time periods. (Siebel see paragraph 0425 data spread in days over two consecutive windows)

Regarding claim 11, Siebel teaches: wherein the received data processing request comprises further data processing of at least one secondary aggregated data value to generate a tertiary aggregated data value, the analyzed result comprising the tertiary aggregated data value. (Siebel see paragraph 0171 0341 0363 raw data is persisted in data store is made available to applications and sent aggregated to a third party where raw data reads on secondary data and aggregated data reads on tertiary data. Multiple dimensional database to store data aggregated from partitioned data store for applications to access)


Regarding claim 12, Siebel teaches: A system for managing sequence-dependent data sets in a distributed computing environment, comprising: 
a manufacturing data lake comprising data partitions for storing received data from a plurality of manufacturing sites, the received data comprising sequence-dependent data; (Siebel see paragraph 0063 0158 0163 0164 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors such that sensors communicate with data sources sending messages including sensor data and time series data where sensor data partitioned across storage cluster and a data lake is established)
a pre-calculation component for pre-calculating secondary aggregated data values based on stored sequence-dependent data from a plurality of partitions of the manufacturing data lake;  
a database for storing the pre-calculated secondary aggregated data values; and (Siebel see paragraph 0063 0163 0164 0314 store aggregated data on databases storing sensor data and time series data on partitioned database such that data is stored in data lake)
one or more applications for processing the pre-calculated secondary aggregated data values to generate tertiary aggregated data values.
(Siebel see paragraph 0171 0341 0363 raw data is persisted in data store is made available to applications and sent aggregated to a third party where raw data reads on secondary data and aggregated data reads on tertiary data. Multiple dimensional database to store data aggregated from partitioned data store for applications to access)


Regarding claims 13-17, 20-23, note the rejection of claim(s) 1-5, 8-12. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. US2017/0006135 in view of Gole et al. US7596672
Regarding claim 6, Siebel teaches: wherein each of the calculated one or more secondary aggregated data values is stored in (Siebel see paragraph 0163 0164 0314 store aggregated data on databases storing sensor data and time series data on partitioned database)
Siebel does not distinctly disclose: each of the plurality of data partitions
However, Gole teaches: each of the plurality of data partitions (Gole see col 8 lines 7-19 storing a file for each partition such that a partition is given for each filer)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include partitioning data for each filer as taught by Gole for the predictable result of more efficiently managing data
	
	Regarding claim 18, see rejection of claim 6

Claim(s) 7, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. US2017/0006135 in view of Gibbs US2011/0085671
Regarding claim 7, Siebel teaches: wherein the calculated one or more secondary aggregated data values, the plurality of data partitions comprising data partitions for a plurality of sensors associated with different production processes in a production environment (Siebel see paragraph 0158 0163 0164 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors and store aggregated data on databases storing sensor data and time series data on partitioned database)
Siebel does not distinctly disclose: comprise time offset correlation values 
However, Gibbs teaches: comprise time offset correlation values (Gibbs see paragraph 0053 time offsets for which a correlation value has been calculated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include time offset correlation values as taught by Gibbs for the predictable result of more efficiently managing data

Regarding claim 19, see rejection of claim 7


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153